184 Mich. App. 522 (1990)
459 N.W.2d 10
MERRITT
v.
DEPARTMENT OF SOCIAL SERVICES
Docket No. 110802.
Michigan Court of Appeals.
Decided February 8, 1990.
Gittleman, Paskel, Tashman & Blumberg, P.C. (by Gary R. Blumberg), for plaintiffs.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and A. Michael Leffler and Ronald W. Emery, Assistant Attorneys General, for defendant.
*523 Before: REILLY, P.J., and CYNAR and T.M. BURNS,[*] JJ.
PER CURIAM.
This is an action for injuries suffered by plaintiff Inez Merritt when she slipped and fell on an accumulation of ice in a parking lot maintained by defendant Department of Social Services and located adjacent to defendant's building. In their complaint, plaintiffs relied on the public building exception to governmental immunity, MCL 691.1406; MSA 3.996(106). The trial court granted defendant's motion for summary disposition, and plaintiffs appeal as of right. We affirm.
Relying on Tilford v Wayne Co General Hosp, 403 Mich. 293; 269 NW2d 153 (1978), plaintiffs argue that the parking lot in this case is a "passageway" into defendant's building and ice on a passageway to a public building constitutes a dangerous or defective condition coming within the public building exception to governmental immunity. We disagree.
The scope of the public building exception has been narrowed considerably since Tilford, supra. See Reardon v Dep't of Mental Health, 430 Mich. 398; 424 NW2d 248 (1988). The Tilford Court held that an entrance way to a public building fell within the exception. While the holding in Tilford, supra, may still be viable since Reardon, supra, this Court has not extended the reach of the exception to parking lots, particularly where, as here, the facts indicate that entry and exit from defendant's building is not possible directly from the parking lot, but must rather be done from an entrance off of a sidewalk. See Abrams v Schoolcraft Community College, 178 Mich. App. 668; 444 *524 NW2d 533 (1989) (slip and fall on ice in school parking lot); see also Hendricks v Southfield Public Schools, 178 Mich. App. 672; 444 NW2d 143 (1989) (fall from snow pile in school playground).
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.